SHARP, Justice.
After a careful consideration of the motions for rehearing filed in this cause, we have decided to modify the original judgment rendered in this cause.
We have set out in our original opinion the method whereby the Stanolind Oil & Gas Company attempted to obtain a lease from the State of Texas on the land in controversy. The evidence in this cause consists of records made by the Stanolind Oil & Gas Company and the testimony of its surveyor - regarding his efforts to obtain such lease, and which testimony on this issue is undisputed. The Stanolind Oil & Gas Company made no effort to explain or modify the statements contained in such records to the effect that such land was vacant and was subject to lease.
The Stanolind Oil & Gas Company by its acts unquestionably admitted such land to be vacant and subject to lease. After the introduction of much testimony, the trial court determined that the land in controversy was vacant and that there was no issue of fact for the jury to determine. The General Land Commissioner, acting on the record before him, executed leases on the land involved here in accordance with the provisions of the statutes.
The authorities hold that where a litigant admits positive and definite facts, which if true would defeat his right to recover, and such statements or admissions are not subsequently modified or explained by him so as to show that he was mistaken, although testifying in good faith, he is conclusively bound by such admissions, and cannot successfully complain if the court directs a verdict against him. Watkins Co. et al. v. King, Tex.Civ.App., 83 S.W.2d 405; Southern Surety Co. v. Inabnit et al., Tex.Civ.App., 1 S.W.2d 412; Mhoon v. Cain, 77 Tex. 316, 14 S.W. 24; Nerio v. Christen, Tex.Civ.App., 189 S.W. 1038; Smith v. Boston Elevated Ry. Co., 1 Cir., 184 F. 387, 37 L.R.A.,N.S., 429; Hubbs-Diggs Co. v. Mitchell, Tex.Civ.App., 256 S.W. 702; Stephenson v. Barrow, Tex.Com.App., 15 S.W.2d 575, 576, 577; Broad River Lumber Co. v. Middleby, 4 Cir., 194 F. 817, 821, par. 3; Harlow v. Leclair, 82 N.H. 506, 136 A. 128, 50 A.L.R. 973, 976, 977, and note page 979 et seq.; 17 Tex. Jur., p. 577 et seq.
We again reiterate the fundamental rule that it is the purpose of the law to-put' an end to litigation and expedite the administration of justice. This Court, in the recent case of Permian Oil Co. v. Smith et al., 129 Tex. 413, 107 S.W.2d 564, 567, 111 A.L.R. 1175, said: “It must be borne in mind that the purpose of the law remains constant to prevent the failure of justice as the result of permitting the retrial between the same parties or their privies of a cause of action or of an issue which has been finally disposed of.”
We hold that, if it should be determined that all or any of the land involved here is embraced in other surveys, all rights held by any party or parties, not parties to this suit, in such lands embraced in such survey or surveys shall not be affected by this decision.
The motion for rehearing filed by plaintiffs in error, Stanolind Oil & Gas Company et al., is hereby overruled. The motion, for rehearing filed by defendants in error, State of Texas et al., is granted in part, as shown by the following reformation of the judgment of the District .Court, but in all other respects said motion is overruled.
It is ordered and decreed that the judgment of the District Court be reformed so-*571that same shall not prejudice or affect the rights, if any, of persons not parties to this suit with respect to the tract of land described in the District Court judgment, and such judgment shall not adjudicate or affect 'the boundaries of any land except that heretofore described in the District Court judgment. As thus reformed, the judgment of the District Court is affirmed, and the judgment of the Court of Civil Appeals is reversed.
MOORE, C. J., disqualified and not sitting.